 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6
                       SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                   Case No. 19-CR-3220-JLS
                                                 ORDER AND JUDGMENT
 9                                               GRANTING UNITED STATES’
           v.                                    MOTION TO DISMISS
10
11   DENNIS ANTHONY JOHNSON,
12
                  Defendant
13
14
15        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Dennis Anthony Johnson without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

18 an order to disburse funds or release collateral in accordance with Local Criminal Rule
19 46.1(g).
20        IT IS SO ORDERED.
21
     Dated: August 29, 2019
22
23
24
25
26
27
28
